

Exhibit 10.1

FIRST AMENDMENT TO FINANCING AGREEMENT
THIS FIRST AMENDMENT TO FINANCING AGREEMENT (this “Agreement”) is made as of the
8th day of August, 2013, by and between MCG CAPITAL CORPORATION, a corporation
organized under the laws of the State of Delaware (the “Borrower”), and BANK OF
AMERICA, N.A., a national banking association, its successors and assigns (the
“Lender”).
RECITALS
A.The Borrower and the Lender entered into a Financing Agreement dated November
21, 2012 (the same, as amended, modified, substituted, extended, and renewed
from time to time, the “Financing Agreement”) pursuant to which the Lender made
available to the Borrower a revolving credit facility in the maximum principal
amount of Twenty Million Dollars ($20,000,000).
B.The Borrower has requested that the Lender amend the Financing Agreement to
extend the clean-up requirement.
C.The Lender is willing to agree to the Borrower's request on the conditions set
forth herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Borrower and the
Lender agree as follows:
1.Recitals. The Borrower and the Lender agree that the Recitals above are a part
of this Agreement. Unless otherwise expressly defined in this Agreement, terms
defined in the Financing Agreement shall have the same meaning under this
Agreement.
2.Representations and Warranties. The Borrower represents and warrants to the
Lender as follows:
(a)The Borrower (a) is a Registered Organization under the laws of the State of
Delaware, (b) is in good standing under the laws of the State of Delaware, (c)
has the power to own its property and to carry on its business as now being
conducted, and (d) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned by it therein
or in which the transaction of its business makes such qualification necessary
(except to the extent that failure to so qualify could not reasonably be
expected to have a Material Adverse Effect);
(b)The Borrower has the power and authority to execute and deliver this
Agreement and perform its respective obligations hereunder and has taken all
necessary and appropriate action to authorize the execution, delivery and
performance of this Agreement;



--------------------------------------------------------------------------------




(c)The Financing Agreement, as amended by this Agreement, and each of the other
Financing Documents remains in full force and effect, and each constitutes the
valid and legally binding obligation of the Borrower, enforceable in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting the rights and remedies of
creditors and general principles of equity regardless of whether applied in a
proceeding in equity or at law;
(d)All of the Borrower's representations and warranties contained in the
Financing Agreement and the other Financing Documents are true and correct in
all material respects on and as of the date of the Borrower's execution of this
Agreement (except to the extent such representation and warranty relates to an
earlier date, in which case it shall be true and correct in all material
respects as of such earlier date); and
(e)No Event of Default and no event which, with notice, lapse of time or both
would constitute an Event of Default, has occurred and is continuing under the
Financing Agreement or the other Financing Documents which has not been waived
in writing by the Lender.
3.Interest Rate. The Financing Agreement is hereby amended by deleting the
definition of “Interest Rate” in Section 1.1 in its entirety and replacing it
with the following:
“Interest Rate” means, (a) for Base Rate Loans, an interest rate equal to the
Base Rate plus three percent (3%) and (b) for Eurodollar Loans, for each
Interest Period, an interest rate equal to the Eurodollar Rate for such Interest
Period plus four percent (4%).
4.Section 2.1.7. The Financing Agreement is hereby amended by deleting the first
sentence of Section 2.1.7 in its entirety and replacing it with the following:
Borrower shall maintain a zero balance on the Revolving Loan, tested as of June
30th and December 31st of each year, for a period of at least five (5)
consecutive days during the six (6) month period immediately preceding such
date.
5.References to Quarterly Clean-up. The Financing Agreement is hereby amended by
deleting all references to “Quarterly Clean-up” therein and replacing them with
“Semi-Annual Clean-up”.
6.Ratification and Confirmation. The Borrower hereby ratifies and confirms the
covenants contained in the Financing Agreement, as amended hereby. The Borrower
agrees that this Agreement is not intended to and shall not cause a novation
with respect to any or all of the Obligations.
7.Reserved.
8.Fees and Expenses. The Borrower shall pay at the time this Agreement is
executed and delivered all reasonable and documented out-of-pocket fees, costs,
charges and other expenses incurred by the Lender in connection with this
Agreement, including, but not limited to, reasonable and documented
out-of-pocket fees and expenses of one outside counsel to the Lender.



-2-

--------------------------------------------------------------------------------




9.Conditions Precedent. This Agreement shall not become effective until the
Lender receives the following
(a)Payment of all costs and expenses of the Lender under Paragraph 8 of this
Agreement, provided that the Lender has provided Borrower with a written invoice
of such costs and expenses; and
(b)This Agreement, executed by the Borrower.
10.Counterparts. This Agreement may be executed in any number of duplicate
originals or counterparts, each of such duplicate originals or counterparts
shall be deemed to be an original and all taken together shall constitute but
one and the same instrument. The Borrower agrees that the Lender may rely on a
telecopy of any signature of the Borrower. The Lender agrees that the Borrower
may rely on a telecopy of this Agreement executed by the Lender.
11.Financing Documents; Governing Law; Etc. This Agreement is one of the
Financing Documents defined in the Financing Agreement and shall be governed and
construed in accordance with the laws of the Commonwealth of Virginia. The
headings and captions in this Agreement are for the convenience of the parties
only and are not a part of this Agreement.
12.Modifications. This Agreement may not be supplemented, changed, waived,
discharged, terminated, modified or amended, except by written instrument
executed by the parties.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







-3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement as
of the date and year first written above.
Borrower:
MCG CAPITAL CORPORATION


By:
/s/ Keith Kennedy
(SEAL)
 
Name:
Keith Kennedy
 
 
Title:
CFO
 







Lender:


BANK OF AMERICA, N.A.


By:
/s/ Larry Van Sant
(SEAL)
 
Name:
Larry Van Sant


 
 
Title:
Senior Vice President
 




[Signature Page to First Amendment to Financing Agreement]